DETAILED ACTION
AIA  Status
The present application is being examined under the pre-AIA  first to invent provision.
Petition under 37 CFR 1.78(e)
The 30 MAR 2022 petition is DISMISSED without prejudice. See petition decision mailed 5 AUG 2022.
AFFIDAVIT under 37 CFR §1.131
The affidavits under 37 CFR 1.131 filed 1 JUL 2022 are insufficient for antedating, i.e., swearing behind, prior art reference Or-Bach et al. (US 20110121366; below, “Or-Bach” – SAMSUNG ELECTRONICS CO. LTD. is current assignee). Accordingly, the rejections of claims 1-20, based upon Or-Bach as set forth in the 13 APR 2022 non-final rejection Office action, are not overcome. To be clear, the affidavits are insufficient to show conception before Or-Bach’s critical date of 14 APR 2009.
The affidavits state that the instant application and prior art reference Or-Bach include some of the same co-inventors. See number 5 of affidavits. Applicants are reminded that “by another” means any difference in inventive entity. Specifically, the inventive entity of the instant application (Zvi Or-Bach, Brian Cronquist, and Deepak C. Sekar) is a subset of prior art reference Or-Bach’s inventive entity (Zvi Or-Bach, Brian Cronquist, Israel Beinglass, J. L. de Jong, Deepak C. Sekar, and Paul Lim). Therefore, prior art reference Or-Bach is “by another”. 
Applicants are further reminded that mere conclusory arguments will not overcome the rejections based upon Or-Bach. See number 9 of affidavits. Applicants have not submitted sufficient evidence of conception and/or diligence. Applicants are further reminded that as a general rule, evidence must show either conception of, or actual reduction to practice of the claimed invention. Practitioner should clearly articulate which of conception or actual reduction to practice the submitted evidence supports. Moreover, practitioner should indicate how provided evidence corresponds to either conception or actual reduction to practice of the claimed invention.
Applicants are still further reminded that actual reduction to practice requires proof of a physical embodiment or performance of a process that includes all limitations of the claims. Cf. UMC Elecs. Co. v. U.S., 816 F.2d 647, 652 (Fed. Cir. 1987). Conception is “the formation, in the mind of the inventor of a definite and permanent idea of the complete and operative invention, as it is to be thereafter to be applied in practice.” Coleman v. Dines, 754 F.2d 353, 359 (Fed. Cir. 1985). The Board of Patent Appeals and Interferences (BPAI) explains that simply providing drawings and/or photographs that include the claimed features is not enough. Applicants must also provide a mapping between information in the exhibits and claim limitations. In other words, Applicants’ Rule 131 Affidavit should tie the supporting documents to the clams, i.e., there must be a correspondence between the claims and the relied-upon documents. Applicants should clearly articulate which facts are being relied on for reduction, conception, and/or diligence.
Drawings 
1 JUL 2022 replacement sheets are not entered. Based on 1 JUL 2022 Applicant Arguments/Remarks Made in an Amendment (REM pages 11-19), the Office construes the claimed levels as being separated by bonds. Applicants’ 14 SEP 2020 election without traverse of the Species or embodiment shown in Figs. 5B, 5C, and 8A has been acknowledged. See page 2 of 24 SEP 2020 non-final rejection Office action.

Specification
1 JUL 2022 amendments to paragraph [0001] are not entered. See 5 AUG 2022 Petition Decision. Applicants’ 14 SEP 2020 election without traverse of the Species or embodiment shown in Figs. 5B, 5C, and 8A has been acknowledged. See page 2 of 24 SEP 2020 non-final rejection Office action.
Claim Rejections – 35 USC § 112
1 JUL amendments to claims 3 and 10 overcome the rejections noted in the previous Office action.
1 JUL Applicant Arguments/Remarks Made in an Amendment (REM) overcome the 35 U.S.C. 112, first paragraph and second paragraph, rejections of claims 2, 9, 16, and 1, 4, 6, 8, 11, 14, 15, 17, respectively. See REM pages 16-17.
Claim Rejections - 35 USC § 102/103
See previous Office action for quotations of pre-AIA  35 U.S.C. 102 and 103.
Claim 1-20 are rejected under pre-AIA  35 U.S.C. 102(a) and/or 102(e) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Or-Bach et al. (US 20110121366; below, “Or-Bach” – previously cited) as evidenced in or in view of Sadaka et al. (US 20120013013; below, “Sadaka” – previously cited). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, Or-Bach, in Figs. 106G or 110J and related text, e.g., Abstract, paragraphs [0001] to [1161], figures, claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, 12/949,617, and 12/970,602, and noted publications, the contents of which are incorporated by reference, discloses a 3D semiconductor device, the device comprising:

    PNG
    media_image1.png
    657
    543
    media_image1.png
    Greyscale
a first level comprising first single crystal silicon (e.g., Abstract, [0276]) and a plurality of first transistors (e.g., Abstract, [0276], [0312], et seq.);
a first metal layer (Abstract, [0275], [0476], et seq.) comprising interconnects between said plurality of first transistors (e.g., Abstract, [0276], [0312], et seq.);
a second level on top of said first metal layer (Abstract, [0275], [0476], et seq.), said second level comprising a plurality of second transistors (e.g., claims 1, 2, 5, 6, 10, 15, 33-35);
a third level on top of said second level, said third level comprising a plurality of third transistors (e.g., [0474], [0477], [0479]);
an oxide layer (e.g., [0597]-[0600])on top of said third level (e.g., [0602]-[0604]); and
a fourth level on top of said oxide layer, said fourth level comprising second single crystal silicon (e.g., [0481], [0482], [0491]) and a plurality of fourth transistors, wherein at least one of said plurality of second transistors (e.g., claims 1, 2, 5, 6, 10, 15, 33-35) is at least partially self-aligned to at least one of said plurality of third transistors (e.g., [0474], [0477], [0479]), both being formed following a same lithography step, wherein said fourth level is bonded to said oxide layer, and wherein said bonded comprises a plurality of metal to metal bonded structures (e.g., [0377], [0389], [1100]).
Thus, Or-Bach anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Or-Bach’s 3D semiconductor device cannot constitute each element of the claimed device, embodiments of Or-Bach, e.g., Abstract, paragraphs [0001] to [1161], figures, claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, 12/949,617, and 12/970,602, and noted publications, the contents of which are incorporated by reference, and/or Sadaka, in FIG. 6 and related text, e.g., Abstract, paragraphs [0001] to [0092], especially, [0051]-[0054], claims, teach the requisite elements.
It would have been obvious to one of ordinary skill in the art to modify Or-Bach as taught by embodiments of Or-Bach and/or Sadaka. This is because the modification provides a semiconductor device having superior mobile units that operate much more efficiently for a much longer time. Moreover, the modification may result in a device in which metal-to-metal and oxide-to-oxide bonding processes may be performed at low temperatures, i.e., less than about 400°C, and thus, avoid damage to the device (cf. Sadaka [0054]). Finally, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill … would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 2, Or-Bach discloses the 3D semiconductor device according to claim 1, further comprising:
a second metal layer (Abstract, [0275], [0476], et seq.) on top of said first metal layer (Abstract, [0275], [0476], et seq.), said second metal layer comprising a second metal, said second metal having a second metal thickness; and
a third metal layer (Abstract, [0275], [0476], et seq.) on top of said second metal layer, said third metal layer comprising a third metal, said third metal having a third metal thickness, wherein said third metal layer is below said second single crystal silicon (e.g., [0481], [0482], [0491]), and wherein said second metal layer thickness is between 50% greater than said third metal layer thickness and less than 400% of said third metal layer thickness (e.g., [0805]).
RE 3, Or-Bach discloses the 3D semiconductor device according to claim 1, wherein said plurality of fourth transistors are aligned to said plurality of first transistors (e.g., Abstract, [0276], [0312], et seq.) with greater than 10 nm of misalignment and less than 200 nm of misalignment (e.g., [0314], [1095]).
RE 4, Or-Bach discloses the 3D semiconductor device according to claim 1, wherein said fourth level comprises Input-Output circuits adapted to support interfacing said device to external devices (e.g., [0291], [0752]-[0756], [0941]).
RE 5, Or-Bach discloses the 3D semiconductor device according to claim 1, wherein at least one of said plurality of first transistors (e.g., Abstract, [0276], [0312], et seq.) is connected by said first metal layer (Abstract, [0275], [0476], et seq.) to provide ground or power to at least one of said plurality of second transistors (e.g., claims 1, 2, 5, 6, 10, 15, 33-35).
RE 6, Or-Bach discloses the 3D semiconductor device according to claim 1, wherein said plurality of third transistors (e.g., [0474], [0477], [0479]) comprise NAND type memory (e.g., [0491], [0785]) circuits, and wherein said fourth level comprises memory control circuits (e.g., [0546], et seq.) for controlling said NAND type memory circuits.
RE 7, Or-Bach discloses the 3D semiconductor device according to claim 1, wherein said bonded comprises oxide to oxide bonds (e.g., [0288], [0308], [0366], [1100]).
RE 8, Or-Bach, in Figs. 106G or 110J and related text, e.g., Abstract, paragraphs [0001] to [1161], figures, claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, 12/949,617, and 12/970,602, and noted publications, the contents of which are incorporated by reference, discloses a 3D semiconductor device, the device comprising:
a first level comprising first single crystal silicon (e.g., Abstract, [0276]) and a plurality of first transistors (e.g., Abstract, [0276], [0312], et seq.);
a first metal layer (Abstract, [0275], [0476], et seq.) comprising interconnects between said plurality of first transistors;
a second level on top of said first metal layer, said second level comprising a plurality of second transistors (e.g., claims 1, 2, 5, 6, 10, 15, 33-35);
a third level on top of said second level, said third level comprising a plurality of third transistors (e.g., [0474], [0477], [0479]);
an oxide layer (e.g., [0597]-[0600]) on top of said third level; and
a fourth level on top of said oxide layer (e.g., [0597]-[0600]), said fourth level comprising second single crystal silicon (e.g., [0481], [0482], [0491]) and a plurality of fourth transistors, wherein at least one of said plurality of second transistors is at least partially self-aligned to at least one of said plurality of third transistors (e.g., [0474], [0477], [0479]), both being formed following a same lithography step, wherein said fourth level is bonded to said oxide layer (e.g., [0597]-[0600]), and wherein said bonded comprises an oxide to oxide bond (e.g., [0288], [0308], [0366], [1100]).
Thus, Or-Bach anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Or-Bach’s 3D semiconductor device cannot constitute each element of the claimed device, embodiments of Or-Bach, e.g., Abstract, paragraphs [0001] to [1161], figures, claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, 12/949,617, and 12/970,602, and noted publications, the contents of which are incorporated by reference, and/or Sadaka, in FIG. 6 and related text, e.g., Abstract, paragraphs [0001] to [0092], especially, [0051]-[0054], claims, teach the requisite elements.
It would have been obvious … to modify Or-Bach as taught by embodiments of Or-Bach and/or Sadaka. This is because the modification provides a semiconductor device having superior mobile units that operate much more efficiently for a much longer time. Moreover, the modification may result in a device in which metal-to-metal and oxide-to-oxide bonding processes may be performed at low temperatures, i.e., less than about 400°C, and thus, avoid damage to the device (cf. Sadaka [0054]). Finally, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 9, Or-Bach discloses the 3D semiconductor device according to claim 8, further comprising:
a second metal layer (Abstract, [0275], [0476], et seq.) on top of said first metal layer (Abstract, [0275], [0476], et seq.), said second metal layer comprising a second metal, said second metal having a second metal thickness; and
a third metal layer (Abstract, [0275], [0476], et seq.) on top of said second metal layer, said third metal layer comprising a third metal, said third metal having a third metal thickness, wherein said third metal layer is below said second single crystal silicon (e.g., [0481], [0482], [0491]), and wherein said second metal layer thickness is between 50% greater than said third metal layer thickness and less than 400% of said third metal layer thickness (e.g., [0805]).
RE 10, Or-Bach discloses the 3D semiconductor device according to claim 8, wherein said plurality of fourth transistors are aligned to said plurality of first transistors (e.g., Abstract, [0276], [0312], et seq.) with greater than 10 nm of misalignment and less than 200 nm of misalignment (e.g., [0314], [1095]).
RE 11, Or-Bach discloses the 3D semiconductor device according to claim 8, wherein said fourth level comprises Input-Output circuits adapted to support interfacing said device to external devices (e.g., [0291], [0752]-[0756], [0941]).
RE 12, Or-Bach discloses the 3D semiconductor device according to claim 8, wherein at least one of said plurality of first transistors (e.g., Abstract, [0276], [0312], et seq.) is connected by said first metal layer (Abstract, [0275], [0476], et seq.) to provide ground or power to at least one of said plurality of second transistors (e.g., claims 1, 2, 5, 6, 10, 15, 33-35).
RE 13, Or-Bach discloses the 3D semiconductor device according to claim 8, further comprising:
a global power grid (higher metal layers, e.g., Vdd, connected to local power grid via 11304 of Fig. 113A); and
a local power grid (e.g., 11306, 11307 of Fig. 113A), wherein said global power grid and said local power grid are below said second single crystal silicon (e.g., [0481], [0482], [0491]).
RE 14, Or-Bach discloses the 3D semiconductor device according to claim 8, wherein said plurality of third transistors (e.g., [0474], [0477], [0479]) comprise NAND type memory (e.g., [0491], [0785]) circuits, and wherein said fourth level comprises memory control circuits (e.g., [0546], et seq.) for controlling said NAND type memory (e.g., [0491], [0785]) circuits.
RE 15, Or-Bach, in Figs. 106G or 110J and related text, e.g., Abstract, paragraphs [0001] to [1161], figures, claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, 12/949,617, and 12/970,602, and noted publications, the contents of which are incorporated by reference, discloses a 3D semiconductor device, the device comprising:
a first level comprising first single crystal silicon (e.g., Abstract, [0276]) and a plurality of first transistors (e.g., Abstract, [0276], [0312], et seq.);
a first metal layer (Abstract, [0275], [0476], et seq.) comprising interconnects between said plurality of first transistors;
a second level on top of said first metal layer, said second level comprising a plurality of second transistors (e.g., claims 1, 2, 5, 6, 10, 15, 33-35);
a third level on top of said second level, said third level comprising a plurality of third transistors (e.g., [0474], [0477], [0479]);
an oxide layer (e.g., [0597]-[0600]) on top of said third level; and
a fourth level on top of said oxide layer (e.g., [0597]-[0600]), said fourth level comprising second single crystal silicon (e.g., [0481], [0482], [0491]) and a plurality of fourth transistors, wherein at least one of said plurality of second transistors is at least partially self-aligned to at least one of said plurality of third transistors (e.g., [0474], [0477], [0479]), both being formed following a same lithography step, wherein said fourth level is bonded to said oxide layer, and wherein said fourth level comprises Input-Output circuits adapted to support interfacing said device to external devices (e.g., [0291], [0752]-[0756], [0941]).
Thus, Or-Bach anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Or-Bach’s 3D semiconductor device cannot constitute each element of the claimed device, embodiments of Or-Bach, e.g., Abstract, paragraphs [0001] to [1161], figures, claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, 12/949,617, and 12/970,602, and noted publications, the contents of which are incorporated by reference, and/or Sadaka, in FIG. 6 and related text, e.g., Abstract, paragraphs [0001] to [0092], especially, [0051]-[0054], claims, teach the requisite elements.
It would have been obvious … to modify Or-Bach as taught by embodiments of Or-Bach and/or Sadaka. This is because the modification provides a semiconductor device having superior mobile units that operate much more efficiently for a much longer time. Moreover, the modification may result in a device in which metal-to-metal and oxide-to-oxide bonding processes may be performed at low temperatures, i.e., less than about 400°C, and thus, avoid damage to the device (cf. Sadaka [0054]). Finally, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 16, Or-Bach discloses the 3D semiconductor device according to claim 15, further comprising:
a second metal layer (Abstract, [0275], [0476], et seq.) on top of said first metal layer (Abstract, [0275], [0476], et seq.), said second metal layer comprising a second metal, said second metal having a second metal thickness; and
a third metal layer (Abstract, [0275], [0476], et seq.) on top of said second metal layer, said third metal layer comprising a third metal, said third metal having a third metal thickness, wherein said third metal layer is below said second single crystal silicon (e.g., [0481], [0482], [0491]), and wherein said second metal layer thickness is between 50% greater than said third metal layer thickness and less than 400% of said third metal layer thickness (e.g., [0805]).
RE 17, Or-Bach discloses the 3D semiconductor device according to claim 15, wherein said plurality of third transistors (e.g., [0474], [0477], [0479]) comprise NAND type memory (e.g., [0491], [0785]) circuits, and wherein said fourth level comprises memory control circuits (e.g., [0546], et seq.) for controlling said NAND type memory circuits.
RE 18, Or-Bach discloses the 3D semiconductor device according to claim 15, wherein said plurality of third transistors (e.g., [0474], [0477], [0479]) comprise a thin dielectric layer, and wherein deposition of said thin dielectric layer comprises use of Atomic Layer Deposition (“ALD”) (e.g., [0317], [0322], [0354], [0360]).
RE 19, Or-Bach discloses the 3D semiconductor device according to claim 15, wherein at least one of said plurality of first transistors (e.g., Abstract, [0276], [0312], et seq.) is connected by said first metal layer (Abstract, [0275], [0476], et seq.) to provide ground or power to at least one of said plurality of second transistors (e.g., claims 1, 2, 5, 6, 10, 15, 33-35).
RE 20, Or-Bach discloses the 3D semiconductor device according to claim 15, further comprising:
a global power grid (higher metal layers, e.g., Vdd, connected to local power grid via 11304 of Fig. 113A); and
a local power grid (e.g., 11306, 11307 of Fig. 113A), wherein said global power grid and said local power grid are below said second single crystal silicon (e.g., [0481], [0482], [0491]).
Claims 1-20 are rejected.
Remarks
The 1 JUL 2022 amendments to claims 3 and 10 have been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 1 JUL 2022 rebuttal arguments (REM pages 11-19) have been fully considered, but are found to be unpersuasive in light of the arguments and positions detailed in the claim rejections supra. Applicants first assert that claims 2, 9, and 16 are rejected for failing enablement [sic: written description requirement]. REM pages 15-16. As noted above, the 35 U.S.C. 112, first paragraph, rejections of claims 2, 9, and 16 have been overcome because inventors possessed the ability to provide the recited metal layer thicknesses.
Regarding the 35 U.S.C. § 102/103 claim rejections, applicants assert that prior art reference Or-Bach is not available as a prior art reference because: 1. according to the corrected chain of CIP applications, the effective filing date of the claimed invention predates Or-Bach’s publication date of 2/17/2011 (sic: 26 MAY 2011); 2. claim-by-claim analysis of the instant application shows that all claims are supported by chain of priority applications dated before the publication of Or-Bach on 2/17/2011 (sic: 26 MAY 2011); 3. according to the corrected chain of CIP applications, Sadaka is not a proper prior art reference because the effective filing date of the instant application, 04/14/2009, predates Sadaka’s publication date of 19 JAN 2012; and 4. the claimed invention and prior art reference Or-Bach are commonly owned by the same assignee, MonolithIC3D. REM pages 18-19. The Office finds applicants’ 1-4 to be unpersuasive.
Regarding 1-4, the instant application, 16916103, is a continuation of 16169969, which is a continuation in part of 16043133, which is a continuation in part of 15904347, which is a continuation in part of 15488514, which is a continuation in part of 14975830, which is a continuation in part of 13623756, which is a continuation of 13635436, which is a continuation in part of 12847911, filed 07/30/2010. Applicants’ 1-4 are NOT persuasive because 16916103 is NOT an application for a patent for an invention which is also disclosed in application 12847911. The inventions disclosed in applications 12847911 and in the later-filed 16916103 must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Applicants are reminded that with regard to continuation-in-part (CIP) applications, the priority date is determined on a claim-by-claim basis, i.e., not an application-by-application basis. See MPEP § 2139.01. Concerning 4, Or-Bach’s current assignee is SAMSUNG ELECTRONICS CO. LTD., not MonolithIC 3D. Hence applicants’ 1-4 are not persuasive. Accordingly, the rejections of claims 1-20 are maintained.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815